,.

                       mrch 5, 1958

Hon. Robert 3. CalV&Pt     OPINION NO. ww-382
Comptrollerof Pub110 Aoadunts
Austin, Texas             Rer Whether or not S.B. 143
                               R.S. 55th Leg., rpeals
                               Artiole 7047 (38f,:V.A.O,.S.
                               whloh levies an ocoupa-
                               tion~..ta%ondealers in
                               C&non CPackel'sland re-
Dear Mr. Calvert:              lated'qu*stione.
        ,Your,reqhestfor   an opinion scads, in part'86
follow6: -'
           "Artiole j047(38) Vernon's Clril Statute6
         levies an occupationtax on dealer6 in
         Cannon Uracker6, etc. The Fifty-fifthLeg-
         lpllrture, Regular Session,.paEEedSenate
       'bill :143 entitled 'Fireworks- Regulation
         and.bffcnses'.
          ,~.,~.,
           ".‘
            . . :
           '!Wlllyou please let me have:your opinion on
the following questions:
           '1. Does Senate Bill 143 R.S. 55th ,Legiala-
        'ture repeal Article 7047(39) V.C.S.? :
        "Article 7, Section 3 of the Conatitutlonof the
        Staqe of Texas reads in part as followsr
         --"!One-fourth
                      of the revenue derived from the
        'Stateoacupatlon Taxes *** shsll be set apart
        6m~lly for the benefit of the public free
        schools;* l *
           "2. Ia eaah of the fees levied by S.B. 143,
         Acts  of the Regular Seasign, 55th Legislature
         an ocoupation tax within the meonlng of
         Article 7, Sea. 3 of the Constitutionof
         Texas, whloh require6 one-fourth of the
         revenue to be oredited to the available,
         school fund?"
Hon. Robert S, Calvert,    Page 2, Opinion No, ~~-382


        'In answer to your question number one, Senate
Bill 14 R.S. 55th Legislaturedoea not repeal Article
7047(38 "which levies an occupationtax on dealers in
Cannon Crackers.
         S. B. 143 is entitled "FIreworks - Regulation
and Offenses." The bill classifies certain types of flra-
works, define6 the classes of "persons, firms, aorpora-
tions or assoclationsndealing in fireworks from the "
manufacturerthrough the retailer, both Inclusive;pro-
vides for safety standards and under seotion 5 entitled
"License Fee#, defines the persons; firms, aorporations
or association6who must 8eoure a li.cense, the different
types of licenses appliaable and the aost of said
licenses, Then bill further provides that the monies
received from the above mentioned lioen6es shit11be
placed In a special fund in the State Treasury and used
for the Administrationof the Act a6 presoribed and, a6
stated in Section 12, on January 1st of e&oh year the
unused portion of said fund6 in said speolal acoount for
the past fiscal year shall be paid over and become a
part of the general fund.
         S. B. 143 Is a regulatory and licensing law
passed under the,policepower of the state and the monies
received from the licenses issued under the Aot are
license fee6 and not oaaupation taxes. '.Xty.of.Ft. Worth
v.~Gulf~Reflning~Co.83 S.W. 2d 610, Texas Supreme
C rt* Cannon.v.,C%tyof Dallas, 263 S.W.2d 288 (C. A.
W$t Af error ref. N.R.E.1; Sec. 27 Tex. Jur., _ P.
                                                . 892
and cases cited therein. .-
         Since the fees mentioned in your question number
two are license fees and not occupationtaxes, the revenue
derived therefrom should be allocated a6 presoribed in
Section 12 of S,B. 143.
                          SU M.WA   ROY
         Lioense fees aollected under S.B. 143,
         Acts of the Regular Session 55th Legis-
         lature are not occupation taxes within
Hon. Robert S. Calvert, page 3, Opinion No. ww-382


        the meaning of Art. 7, Seo. 3 of the
        Constitutionof Texas and said law
        doe& hot repeal Article 7047(38)
        V.A.C.S.
                                Youra very truly
                                WILL WILSON



                                  Aaal&nt     Attorney   General
JCP/fb
APPROVED:
OPINION COMMITTEE
Qeorge P. Blackburn, Chairman
J. C. Davis, Jr.
Wayland Rivers, Jr.
C. K. Richards
REVIEWED FOR THE ATTORNEY QENERAL
By: W. V. OEPPEqT